William J. Regan, S.
On December 9, 1964 an order of this court directed that Leonard R. Lipowicz, executor of the estate of Kazimierz Zaidel, pay to Anna Zaidel $1,250.35 as reimbursement to her for the sums of $1,232.85 paid to Roberts’ Funeral *8Home, Ocala, Florida, plus $17.50 for marking the date of death on testator’s cemetery stone. This order was a result of the petition of Anna Zaidel for such reimbursement. In addition to the above payments, the executor expended for burial expenses in the City of Buffalo the sum of $665.75, so that the sum of $1,916.10 has heretofore been so expended.
Presently before this court is a petition by Edgar S. Roberts, doing business as Roberts’ Funeral Home, of Ocala, Florida, for a direction that the executor pay to him a balance still owing on the funeral bill of decedent of $626.
Paragraph First of decedent’s will directs “that my burial expenses shall not exceed the snm of $1500.” The executor has stated that the widow, who made all the Florida funeral arrangements, was informed on the day of decedent’s death of the limitation provided for in the will. The widow’s testimony is to the effect that the notification came after arrangements had already been made, but that very same evening.
It is true that this court has the power to approve reasonable funeral expenses and that the size of the estate and any unusual circumstances may influence such discretion. On the other hand, the court will respect the desires of a testator as to an amount to be expended for his funeral.
Under the circumstances of this case, inasmuch as more than $1,900 has heretofore been expended, the court will not approve any further funeral expenses to be paid by the estate.